FILED
                            NOT FOR PUBLICATION                             JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-55025

               Plaintiff - Appellee,             D.C. Nos.    2:09-cv-07565-CAS
                                                              2:99-cr-01363-CAS
  v.

GEORGE MICHAEL RUELAS,                           MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Federal prisoner George Michael Ruelas appeals pro se from the district

court’s order denying his motion for production of photographic trial exhibits. We

dismiss for lack of jurisdiction.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ruelas contends that the district court erred by denying his motion for

photographic evidence. The district court properly treated this motion as a

discovery request because Ruelas requested the discovery in the ongoing review of

his conviction. Because discovery orders are not final appealable orders, see

United States v. Zone, 403 F.3d 1101, 1106 (9th Cir. 2005) (per curiam), we

dismiss.

      DISMISSED.




                                         2                                      12-55025